Case 2:19-cv-13616-GCS-EAS ECF No. 68, PageID.672 Filed 07/27/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

JOHN PATRICK MOORE, II,

                       Plaintiff,
                                                      Case No. 19-CV-13616
       vs.
                                                      HON. GEORGE CARAM STEEH
HEIDI WASHINGTON, et al.,

              Defendants.
________________________________/

                  ORDER ADOPTING MAGISTRATE JUDGE'S
                REPORT AND RECOMMENDATION [ECF No. 63]

       Plaintiff John Patrick Moore, II is in the custody of the Michigan

Department of Corrections. Moore filed this civil rights action on December

9, 2019 against Heidi Washington, Sherman Campbell, David Leach 1,

Joseph Serafin, Steven Adamson, and Acting Warden Dave Shaver. Moore

is a devout, practicing Sunni Muslim who alleges violations of his religious

rights due to policies that limit his ability to wear a kufi in the prison. Moore

sought preliminary injunctive relief on March 19, 2020 (ECF No. 13), which

the Court denied (ECF Nos. 15, 32).

       Moore moved for modification of the Court’s order denying the motion

for preliminary injunction pursuant to Fed. R. Civ. P. 54(b) (ECF No. 34).


1 David Leach was terminated by stipulated order on January 15, 2021 (ECF No. 50).

                                                -1-
Case 2:19-cv-13616-GCS-EAS ECF No. 68, PageID.673 Filed 07/27/21 Page 2 of 3




Moore argues that the Court committed clear error by applying the wrong

standard. Specifically, Moore contends that the Court applied the First

Amendment substantial burden standard rather than the stricter standard

under the Religious Land Use and Institutionalized Persons Act

(“RLUIPA”). The magistrate judge issued a report and recommendation to

deny Moore’s Rule 54(b) motion on June 28, 2021 (ECF No. 63).

      No timely objections were filed to the report and recommendation.

This Court agrees with and adopts the analysis conducted and

recommendation made by the magistrate judge. Now, therefore, for the

reasons stated by the magistrate judge, the recommendation is adopted as

an order of the court.

            IT IS HEREBY ORDERED that the report and recommendation

(ECF No. 63) is adopted by the Court.

            IT IS HEREBY FURTHER ORDERED that plaintiff’s motion to

modify order denying preliminary injunction pursuant to Rule 54(b) (ECF

No. 34) is DENIED.

Dated: July 27, 2021
                                   s/George Caram Steeh
                                   GEORGE CARAM STEEH
                                   UNITED STATES DISTRICT JUDGE




                                    -2-
Case 2:19-cv-13616-GCS-EAS ECF No. 68, PageID.674 Filed 07/27/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                     July 27, 2021, by electronic and/or ordinary mail.

                                     s/Leanne Hosking
                                        Deputy Clerk




                                          -3-
